AO 93 (Rev. 11/13) Search and Seizure Warrant

UNITED STATES DISTRICT COURT =—§ 9
for the i >/
Middle District of North Carolina ("| JUL 1

a \
<A, \

 
    
 

» Clerk U.S. Bi

In the Matter of the Search of )
(Briefly describe the property to be searched ) =
or identify the person by name and address) ) Case No. OAT | | (
INFORMATION ASSOCIATED WITH THE SERVER AT

IP ADDRESS 188.166.50.131, THAT IS STORED AT
PREMISES CONTROLLED BY DIGITALOCEAN, LLC )

SEARCH AND SEIZURE WARRANT

 

To: Any authorized law enforcement officer
An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Middle District of North Carolina
(identify the person or describe the property to be searched and give its location):
See Attachment A

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

See Attachment B

 

YOU ARE COMMANDED to execute this warrant on or before l \a2, 201 a (not to exceed 14 days)
in the daytime 6:00 a.m. to 10:00 p.m. Oat any time in the day or night because good cause has been established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the Se warrant, must Ww an ster

as required by law and promptly return this warrant and inventory to _ as. UJ oO oj MJ ip
( United brates Magis trate Judge)”

Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C,
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

O for _days (nor to exceed 30) +1 until, the facts justifying, the later specific date of

Date and time issued: | G hha GiD4 tHyh_

City and state: DURHAM, NC HON. JOE L. WEBSTER, U.S. MAGISTRATE JUDGE

Printed name and title

 

  
 

Judge's signature

   

 

 

Case 1:19-mj-00011-JLW Document3 Filed 07/18/19 Page 1 of 2
AO 93 (Rev, 11/13) Search and Seizure Warrant (Page 2)

 

Return

 

Case No.: Date and time warrant executed: Copy of warrant and inventory left with:

CUUNS \\~\ 01/04/2014 legal@ Aditeleceaa, Corn

 

 

 

Inventory made i in the presence of :
vid enarl with legal @ hg teloceaa. Lom and mploes sel? ob gi teloceaa. Com

 

Inventory of the property taken and name of any person(s) seized:
On 0) /ig [2019 Digs te4 Dcean prowder VA par -tiol FESPOnte , whe
included Sa bscriber cme tin Aang deve let iA hr pa Bos. Diqidel
O cea a re4 v€S led io pre ths¢f for Shar ag the Drsp leF COA fen F5,

01/28/2014, the con tends tcl FIL Drep et Lrere provided by

Dn

Digi tel Ocean. The Cateats were plownloacled by ft. FBI gn

ot [24/2014 and vere fved Fhe mos fash of te (mage

 

Certification

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

Date: 7 > 20/4 Hebe. Li. Fo

Executing officer's signature

THIN A. MASER

 

Printed name and title

 

 

Case 1:19-mj-00011-JLW Document3 Filed 07/18/19 Page 2 of 2

 
